Exhibit SHARE PURCHASE AGREEMENT This agreement (the “Agreement”) made as of the 29th day of January 2010, by and among: Sheila Hunter with an address at 212 Carnegie Center, #206, Princeton, NJ 08540(“Seller”); and Red Sky EnterprisesLtd. a BVI company located at Jardine House, 4th Floor, 33-35 Reid Street P.O. Box HM 1431, Hamilton HM FX Bermuda (the “Purchaser”). R E C I T A L S: FIRST, Seller is the owner of 3,742,500 shares of common stock of Expedite 5, Inc., a Delaware corporation (“Expedite”). SECOND, Seller desires to sell all 1,247,500 of her issued and outstanding shares in Expedite to the Purchaser in consideration of the following. NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants and agreements hereinafter set forth, the parties hereto agree as follows: 1.0Transfer of Shares. Seller hereby transfers and delivers 1,247,500 of her issued and outstanding shares in Expedite to Purchaser in consideration of $10,000.Upon receipt of the consideration into the Anslow & Jaclin, LLP Attorney Trust Account, Seller will immediately forward the 1,247,500 Expedite shares to Purchaser. 2.0Representations and Warranties of Seller.Seller hereby represents and warrants to the Purchaser that: 2.1Authority. Seller has the power and authority to execute and deliver this Agreement, to perform its obligations hereunder and to consummate the transactions contemplated hereby.This Agreement has been duly executed and delivered by Seller and constitutes a valid and binding instrument, enforceable in accordance with its terms. 2.2 Resignation.Seller represents that she is the sole shareholder of Expedite.Seller hereby agrees that upon receipt of the consideration set forth above, she is relinquishing all interest in the 1,247,500 shares of stock of Expedite.In addition, upon execution of this agreement, Seller shall resign as the sole officer and director of Expedite. 2.3Compliance with Other Instruments.The execution, delivery and performance of this Agreement is in compliance with and does not conflict with or result in a breach of or in violation of the terms, conditions or provisions of any agreement, mortgage, lease or other instrument or indenture to which Seller is a party or by which Seller is bound. 1 2.4Title to Seller's shares in Expedite.Seller is the sole legal and beneficial owner of its shares in Expedite and has good and marketable title thereto, free and clear of any liens, claims, rights and encumbrances. 2.5No Claims; Indemnity.There are currently no claims or lawsuits threatened or pending against Expedite or Seller as the owner of the Expedite shares, and Seller is unaware of any conditions or circumstances that would lead to or justify the filing of any claim or lawsuit.If, after the consummation of this transaction and the transfer of the Expedite shares from Seller to Purchaser any claim or lawsuit shall be filed against Expedite or Purchaser (as the owner of the Expedite shares), arising out of any circumstances whatsoever prior to transfer of the shares, Seller shall defend, indemnify and hold Purchaser harmless from and against any and all such claims or lawsuits or any awards or judgments granted thereunder. 3.0Representations and Warranties of Purchaser. Purchaser hereby unconditionally represents and warrants to Seller that: 3.1Authority.Purchaser has the power and authority to execute and deliver this Agreement, to perform his obligations hereunder and to consummate the transactions contemplated hereby. This Agreement has been duly executed and delivered by Purchaser and constitutes a valid and binding instrument, enforceable in accordance with its terms. 3.2Compliance with Other Instruments.The execution, delivery and performance of this Agreement is in compliance with and does not conflict with or result in a breach of or in violation of the terms, conditions or provisions of any agreement, mortgage, lease or other instrument or indenture to which Purchaser is a party or by which Purchaser is bound. 3.3Rule 144 Restriction.
